t c memo united_states tax_court robert lippolis petitioner v commissioner of internal revenue respondent docket no 18172-12w filed date thomas c pliske for petitioner ashley m bender for respondent memorandum opinion colvin judge this case is before the court on respondent’s motion for summary_judgment petitioner commenced this whistleblower proceeding 1this case was previously before the court on respondent’s motion to dismiss for lack of jurisdiction we denied respondent’s motion 143_tc_393 pursuant to sec_7623 sec_7623 bars the making of an award under sec_7623 unless more than dollar_figure million is in dispute in the action dollar_figure million requirement in the motion respondent seeks summary_judgment that petitioner is not entitled to a whistleblower award under sec_7623 because petitioner did not meet the dollar_figure million requirement as discussed below we will deny respondent’s motion background we include herein some of the background from 143_tc_393 and additional background related to the issue now before the court a petitioner’s whistleblower claim petitioner filed a whistleblower claim which the internal_revenue_service irs whistleblower office received on date the commissioner thereafter assessed and collected dollar_figure from the target identified in petitioner’s claim the whistleblower office concluded pursuant to sec_7623 that petitioner was not eligible for an award under subsection b but was eligible for an award under subsection a of dollar_figure of the amount the irs had 2section references are to the internal_revenue_code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar collected from the target the whistleblower office notified petitioner of the determination in a letter dated date in the petition petitioner alleged that the irs had erred in considering his case under sec_7623 instead of sec_7623 b respondent’s motion to dismiss for lack of jurisdiction in the motion to dismiss for lack of jurisdiction respondent contended that the court lacked jurisdiction because not more than dollar_figure million was in dispute as required by sec_7623 we denied that motion and held that the dollar_figure million limit is not jurisdictional lippolis i t c pincite sec_7623 creates an affirmative defense that must be pleaded in the answer and proved by the commissioner id pincite in lippolis i we said that the commissioner generally has easy access to the records and documents that would show whether the amount in dispute in an action initiated against a target as a result of information provided by a whistleblower exceeds dollar_figure million id we also said that it would be unduly burdensome to require a whistleblower to provide these records and bear the burden of proving that the amount in dispute exceed sec_3 this subsection shall apply with respect to any_action b if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure sec_7623 dollar_figure million because those documents may not be available to the whistleblower and may be confidential taxpayer information of the target id c the amended answer and reply pursuant to lippolis i respondent filed a motion for leave to amend the answer and lodged an amended answer asserting an affirmative defense under sec_7623 we granted respondent’s motion for leave and filed the amended answer in the amended answer respondent asserts that petitioner’s whistleblower claim does not satisfy the minimum amount in dispute in the action required by sec_7623 in paragraph of the amended answer respondent alleges in pertinent part as follows further answering the petition and in support of respondent’s affirmative defense that petitioner’s whistleblower claim did not satisfy the minimum amount in dispute defined in sec_7623 required for a mandatory whistleblower award under sec_7623 respondent makes the following specific allegations a petitioner filed a form_211 application_for reward for original information which was received by respondent on date b the form_211 and accompanying information alleged that taxpayer and corporate entities of which taxpayer was a principal_shareholder engaged in illegal accounting practices the alleged practices included structuring sham loans and cash skimming schemes that resulted in the understatement of their income and the income of other taxpayers with which taxpayer was engaged in business c the form_211 and accompanying information initially was reviewed by respondent’s whistleblower office and the irs criminal_investigation_division ci d ci opened an investigation but subsequently decided not to pursue the case on date ci forwarded the case to the internal_revenue_service civil division with subject matter responsibility over the issues raised large business and international lb_i formerly large and mid-sized business lmsb e after reviewing petitioner’s form_211 lb_i opened an examination f the examination resulted in adjustments to taxpayer and his spouse’s joint tax_liabilities due to below_market_loans and checks being written to cash that were being expensed as holiday expense on the returns g adjustments were made to flow through entities then passed through to taxpayer and his spouse who were roughly percent owners h trusts in taxpayer’s children’s names owned the remaining interest and were not adjusted i the adjustments were assessed to taxpayer and his spouse and taxpayer’s estate j taxpayer’s estate agreed to the adjustments and paid in full k adjustments also were made to two related entities but those adjustments did not result in the assessment or collection of tax from the entities because the adjustments flowed through from the entities to the taxpayer and the taxpayer’s spouse jointly and to the taxpayer’s estate l lb_i completed the form confidential evaluation report on claim for award on date and returned the form to the whistleblower office m whistleblower analyst nora beardsley received the form with attached explanations and information regarding the examination n the total amount in dispute related to petitioner’s whistleblower claim was dollar_figure o ms beardsley completed the whistleblower office’s portion of the form on date p ms beardsley prepared an award recommendation recommending that a discretionary award be made to petitioner under sec_7623 q ms beardsley made this recommendation because she had determined that the petitioner was ineligible for an award under sec_7623 as the amount in dispute was less than dollar_figure r sec_7623 states that the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure for sec_7623 to apply s the amount in dispute as set forth in sec_7623 is the maximum total of tax penalties interest additions to tax and additional_amounts that could have resulted from the action s with which the irs proceeded based on the information provided if the formal positions taken by the irs had been sustained t in some cases the amount in dispute might equal the collected_proceeds u that is true in this case where the amount that the whistleblower analyst nora beardsley cited as the amount in dispute dollar_figure also represented the collected_proceeds in his reply petitioner alleges that information respondent provided does not show that not more than dollar_figure million is in dispute discussion the issue for decision is whether respondent is entitled to summary_judgment that petitioner is not entitled to a whistleblower award under sec_7623 because not more than dollar_figure million was in dispute in the action under rule the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law the moving party bears the burden of showing that no genuine dispute of material fact exists we will view facts and inferences in the light most favorable to the nonmoving party 85_tc_812 cf 477_us_242 same standard under fed r civ p the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment 78_tc_412 an affirmative defense is an assertion of facts and arguments that if true will defeat the cause of action even if all the allegations in the complaint are true black’s law dictionary 10th ed see 316_f3d_337 2d cir rule b provides that the answer shall contain a clear and concise statement of every ground together with the facts in support thereof on which the commissioner relies and has the burden_of_proof the commissioner bears the burden_of_proof with respect to any affirmative defense or new_matter raised in the answer rule a see also arberg v commissioner tcmemo_2007_244 sec_7623 provides for mandatory awards if certain requirements are met more specifically sec_7623 provides sec_7623 awards to whistleblowers -- in general --if the secretary proceeds with any administrative or judicial action described in sec_7623 a based on information brought to the secretary’s attention by an individual such individual shall subject_to paragraph receive as an award at least percent but not more than percent of the collected_proceeds including penalties interest additions to tax and additional_amounts resulting from the action including any related actions or from any settlement in response to such action the determination of the amount of such award by the whistleblower office shall depend upon the extent to which the individual substantially contributed to such action sec_7623 provides in relevant part that sec_7623 shall apply with respect to any_action if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure respondent alleges that for purposes of sec_7623 the amount in dispute is the maximum total of tax penalties interest additions to tax and additional_amounts that could have resulted from the actions s with which the irs proceeded based on the information provided if the formal positions taken by the irs had been sustained respondent attached to the motion for summary_judgment a redacted form_4605 examination changes--partnerships fiduciaries s_corporations and interest charge domestic international sales corporations respondent alleges that the form_4605 shows that the examination or examinations of targets named in the whistleblower claim at issue here led to an 4regulations which were first effective after the events in question here provide t he term amount in dispute means the greater of the maximum total of tax penalties interest additions to tax and additional_amounts that resulted from the action s with which the irs proceeded based on the information provided or the maximum total of such amounts that were stated in formal positions taken by the irs in the action s sec_301_7623-2 proced admin regs the regulations are effective on and apply to information submitted on or after date and to claims for award under sec_7623 that are open as of date id para f assertion by the irs of an additional dollar_figure of tax_liability that the irs collected that amount and that respondent is entitled to summary_judgment that this is the amount in dispute in the summary_judgment motion respondent does not assert or deny that the irs has documents eg in the files of the whistleblower case or files relating to the target showing that more than dollar_figure million is in dispute similarly respondent has not addressed whether there are documents which refer to amounts in dispute in excess of dollar_figure million but which respondent contends are not formal positions taken by the irs in the action s see gen lead batteries co v commissioner 2_bta_392 finding that the commissioner failed to satisfy the burden_of_proof when no evidence was introduced to support an affirmative defense asserted in the commissioner’s answer yamamoto v commissioner tcmemo_1990_ finding that the commissioner failed to satisfy the burden_of_proof by failing to introduce evidence to support an affirmative defense sec_301_7623-2 proced admin regs 5petitioner argues that the following documents should be considered in determining the amount in dispute the irs initial audit plan form_4564 information documents request form_2039 summons drafts of any other forms income_tax examination changes documents relating to a related criminal proceeding the civil examination of the taxpayer for preceding and subsequent years and any_tax assessed and collected from other continued respondent is the moving party and is asserting an affirmative defense on which respondent bears the burden_of_proof lippolis i t c pincite facts alleged in respondent’s motion do not preclude the existence of other records showing that the amount in dispute exceeded dollar_figure million thus respondent has not established that facts are not in dispute which are necessary to show that respondent is entitled to judgment as a matter of law on the point that the disputed amount does not exceed dollar_figure million we will deny respondent’s motion to reflect the foregoing an appropriate order will be issued continued related_taxpayers for which petitioner provided detailed information in the whistleblower claim we do not decide herein whether those documents are properly considered in deciding the amount in dispute 6this opinion is being released concurrently with and applies the same analysis as that used in gonzalez v commissioner tcmemo_2017_105
